Case: 1:20-cv-00115-GHD-DAS Doc #: 7 Filed: 03/05/21 1 of 2 PagelD #: 32

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

ABERDEEN DIVISION
SUNSHINE MILLS, INC. | PLAINTIFF
v. CIVIL ACTION NO. 1:20-cv-00115-GHD-DAS
NUTRA-BLEND, LLC DEFENDANT

ORDER GRANTING UNOPPOSED MOTION TO DISMISS FOR LACK OF SUBJECT
MATTER JURISDICTION

On June 2, 2020, the Plaintiff filed its complaint [1] in this Court, asserting diversity
jurisdiction pursuant to 28 U.S.C. 1332 as the basis for federal jurisdiction. As the Defendant
notes in its unopposed motion, however, while the Plaintiff asserted that the Court has personal
jurisdiction over the Defendant, the Plaintiff did not provide sufficient facts related to the
citizenship of the parties, which is necessary for the Court to possess subject matter jurisdiction
over this dispute. The Defendant has now filed the present motion to dismiss, which the Plaintiff
does not oppose, moving to dismiss this matter pursuant to Rule 12(b)(1) of the Federal Rules of
Civil Procedure, because complete diversity of citizenship between the parties does not exist.

To establish diversity jurisdiction under 28 U.S.C. 1332(a), a plaintiff must in the
complaint set forth facts showing that the amount if controversy exceeds $75,000.00 and is
between citizens of different states. Diversity of citizenship “requires that all persons on one side
of the controversy be citizens of different states than all persons on the other side.” Harvey v. Grey
Wolf Drilling, 542 F.3d 1077, 1079 (Sth Cir. 2008).

In the case sub judice, as the Defendant has demonstrated in its motion and exhibits,
complete diversity does not exist between the parties and thus the Court does not possess subject

matter jurisdiction over this dispute. The Plaintiff is a Delaware corporation and thus a citizen of

Delaware; the Defendant, which is a Limited Liability Company (“LLC”), is likewise a citizen of
Case: 1:20-cv-00115-GHD-DAS Doc #: 7 Filed: 03/05/21 2 of 2 PagelD #: 33

Delaware. [Doc. 4-1]. See Tewari De-Ox Systems, Inc. y. Mountain States/Rosen, LLC, 757 F.3d
481, 483 (Sth Cir. 2014) (holding that citizenship of LLC is determined by citizenship of its
members). Because the Court does not possess subject matter jurisdiction to adjudicate this
dispute, the Defendant’s unopposed motion to dismiss shall be granted and this matter dismissed!

Accordingly, the Court hereby ORDERS that the Defendant’s unopposed motion to
dismiss [4] is GRANTED, and this matter is DISMISSED WITHOUT PREJUDICE for lack of
subject matter jurisdiction pursuant to Rules 12(b)(1) and 12(h)(3) of the Federal Rules of Civil
Procedure. a

SO ORDERED, this, the 5 day of March, 2021.

Le belie.

SENIOR U.S. DISTRICT JUDGE

 

 

: The Court notes that the Plaintiff did not assert the existence of federal question jurisdiction under

28 U.S.C. 1331, and such jurisdiction is in any event not present given the purely state law claims for breach
of contract and products liability asserted in the Plaintiffs complaint [1].

2
